Abatement Order filed February 7, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   _____________

                               NO. 14-13-00037-CR
                                 ____________

                 CHARLES ROBERT WILLIAMS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 9406948


                           ABATEMENT ORDER

      In this appeal from unfavorable findings after DNA testing, appellant was
represented by appointed counsel, Kelly Smith, in the trial court. At the conclusion
of the DNA hearing on December 6, 2012, counsel indicated that she would file an
appeal on behalf of appellant. On January 31, 2013, appellant advised this court
that he is not represented by counsel at this time, but that he is indigent and cannot
afford an attorney. Our record does not contain an order appointing counsel for
appeal. Appellant’s brief is currently due on or before March 4, 2013. Accordingly,
we issue the following order:

      The appeal is ordered ABATED so that the trial court may appoint appellate
counsel for appellant, if the court has not already done so. The court is directed to
have a supplemental clerk’s record containing an order appointing appellate
counsel filed with the clerk of this court, along with a record of any hearing that
the trial court may deem necessary. Those records shall be filed with the clerk of
this court on or before March 7, 2013.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental record is filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may
reinstate the appeal on its own motion.



                                  PER CURIAM




                                          2